MR. JUSTICE SIMON, dissenting: I dissent, believing that in aU important respects this case is the same as Valley Mould & Iron Co. v. Industrial Com. (1981), 84 Ill. 2d 538, which is also decided this day. The medical evidence in both cases was similar and sufficiently definite to establish that each claimant suffered injuries caused by work-related risks. In this case the medical evidence was unchallenged and uncontradicted. The nonmedical evidence in each case was highly convincing. In each the employee held a heavy, physical job which called for him to work in extreme heat. The deceased here was a blacksmith; the claimant in Valley Mould a skimmer in a casting plant. The only substantial difference between the two cases was the result reached by the Industrial Commission: denying the benefits here but granting the compensation in Valley Mould. It is well settled that the decision of the Industrial Commission as to whether the worker’s injuries arose in the course of employment will not be disturbed unless contrary to the manifest weight of the evidence. (O’Dette v. Industrial Com. (1980), 79 Ill. 2d 249, 253.) That principle is useful and important. But it should not bind us to conflicting results in substantially identical fact situations. It is a fundamental principle of jurisprudence that like cases should be treated alike. When, on substantially the same kind of facts, with substantially the same degree of medical certainty, the Industrial Commission reaches diametrically opposed results, it appears that something has gone wrong. I believe the Commission here acted against the manifest weight of the evidence in denying the claimant compensation, particularly in view of the fact that the claimant introduced medical testimony to the effect that his aneurysm could or might have been work related, while the employer offered no evidence, lay or medical. I therefore would reverse the decision to bring it into harmony with Valley Mould. MR. JUSTICE CLARK joins in this dissent.